DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fasen et al. USPG Pub No.: US 2007/0076171.
Regarding Claim 1, Fasen teaches an optical path shifting device (seen in figures 19-20) comprising: 
an optical member (412 or 14a in figure 4) having a shape of a rectangular plate and on which incident light is incident (see figure 4 which shows that a light source 52 beams light to be incident on plate 14 , which is seen as plate 412 in figures 19-20); 
a holding frame (figures 19-20, 414) holding the optical member; 
a support part (416) supporting the holding frame in a swingable state; 
an actuator (motor coils 418) causing the holding frame to swing; and 
a magnetic sensor (hall sensors 422) detecting a position of the holding frame [0094].
Regarding Claim 3, Fasen teaches the optical path shifting device according to claim 2, wherein the magnetic sensor has a Hall sensor and a magnet (430), the magnet is fixed to the holding frame, and the Hall sensor is fixed to the support part (seen in figures 19-20).
Regarding Claim 5, Fasen teaches an image display device comprising: the optical path shifting device according to claim 1, arranged in an optical path of image light, wherein the actuator is driven to change the optical path of the image light (seen in figures 4 and 19-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasen et al. USPG Pub No.: US 2007/0076171, as applied above, in view of Koch et al. US Patent No.: US 5,343,146.
Regarding Claim 2, Fasen teaches the optical path shifting device according to claim 1, but is silent in explicitly teaching a temperature detection unit detecting a temperature of the magnetic sensor.  However, Koch teaches a temperature detection unit detecting a temperature of the magnetic sensor (col.6, lns.27-31 and col.7, lns.58-68).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Fasen with those of Koch in order to compensate the Hall sensor signal for temperature changes (col.7, lns.58-68).
Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852